PER CURIAM.
This appeal from an order of the District Court for the Southern District of New York, Lawrence E. Walsh, Judge, denying plaintiff’s motion to transfer the action pursuant to 28 U.S.C.A. § 1404 (a), was dismissed'in open court because such order is interlocutory and not ap-pealable. The dismissal is without prejudice to any other proceedings which the plaintiffs may wish to bring with respect to the question. See Ford Motor Co. v. Ryan, 2 Cir., 1950, 182 F.2d 329; Magnetic Engineering & Mfg. Co. v. Dings Mfg. Co., 2 Cir., 1950, 178 F.2d 866, 868-869.